Citation Nr: 1824434	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an effective date earlier than May 16, 2007, for the grant of service connection for type 2 diabetes mellitus.

2. Entitlement to an effective date earlier than May 16, 2007, for the award of a separate compensable evaluation for hypertension and diabetic nephropathy.

3. Entitlement to an effective date earlier than May 16, 2007, for the award of special monthly compensation (SMC) based on loss of use of a creative organ. 

4. Entitlement to an effective date earlier than September 23, 2009, for a total disability rating based on individual unemployability (TDIU).

5. Entitlement to service connection for a bilateral arm disability (upper extremity diabetic neuropathy), claimed as secondary to service-connected type 2diabetes mellitus.

6. Entitlement to service connection for heart disease (also claimed as chest pain) as a result of exposure to herbicides and as secondary to type 2 diabetes mellitus and hypertension. 

7. Entitlement to service connection for achalasia, also claimed as secondary to type 2 diabetes mellitus and/or stroke.

8. Entitlement to service connection for leukoplakia, also claimed as secondary to service-connected type 2 diabetes mellitus, to include a claim for temporary total evaluation based on the need for convalescence for laser surgery for leukoplakia.

9. Entitlement to service connection for sleep apnea, also claimed as secondary to service-connected type 2 diabetes mellitus, hypertension, stroke, and a psychiatric disorder.  

10. Entitlement to SMC at the housebound rate. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013, July 2014, and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The March 2013 rating decision, in pertinent part, denied entitlement to service connection for leukoplakia, including a claim for temporary total evaluation based on the need for convalescence for laser surgery for leukoplakia, and service connection for sleep apnea.  The July 2014 rating decision rating decision, in pertinent part, denied entitlement to service connection for bilateral upper extremity diabetic neuropathy and heart disease; granted an earlier effective date of May 16, 2007 for a grant of service connection for type 2 diabetes mellitus; assigned a separate compensable evaluation for hypertension and diabetic nephropathy effective from May 16, 2007; granted entitlement to SMC based on loss of use of a creative organ from May 16, 2007; awarded a TDIU rating effective September 23, 2009; and implicitly denied SMC at the housebound rate.  The August 2015 rating decision denied entitlement to service connection for achalasia. 

The Board also notes that the record reflects that in November 2014, the Veteran perfected an appeal of an October 2011 rating decision.  Although the issues addressed in the October 2011 rating decision have been properly appealed, they have not been certified for appellate review.  Consequently, the Board will not accept jurisdiction over those issues at this time.  They will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a bilateral arm disability, achalasia, leukoplakia, heart disease, and sleep apnea; entitlement to a temporary total evaluation based on the need for convalescence for laser surgery for leukoplakia; entitlement to SMC at the housebound rate; and entitlement to an earlier effective date for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. VA liberalized its regulations to add type 2 diabetes mellitus to the list of presumptive diseases associated with herbicide exposure effective May 8, 2001. 

2. Resolving doubt in his favor, the Veteran's diagnosed type 2 diabetes mellitus and its complications were present prior to May 8, 2001.

3. The Veteran first filed a claim of service connection for type 2 diabetes mellitus and its complications on May 16, 2007, and there are no communications prior to this time which may be considered a formal or informal claim. 

4. The Veteran was not denied compensation for type 2 diabetes mellitus between September 25, 1985, and May 3, 1989, and did not submit a claim for service connection for type 2 diabetes mellitus between May 3, 1989, and May 8, 2001.

5. The effective date of May 16, 2006, for the grant of service connection for type 2 diabetes mellitus and its complications is the proper date of award, as the law provides for an effective date for up to one year prior to the date of receipt of claim when such a claim is received more than one year after the effective date for a liberalizing regulation. 


CONCLUSIONS OF LAW

1. The criteria for an effective date of May 16, 2006, but not earlier, for the grant of service connection for diabetes mellitus, have been met.  38 U.S.C. §§ 5101, 5108, 5110, 7104 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.310, 3.400 (2017).

2. The criteria for an effective date of May 16, 2006, but not earlier, for the award of a separate compensable evaluation for hypertension and diabetic nephropathy, have been met.  38 U.S.C. §§ 5101, 5108, 5110, 7104 (2012); 38 C.F.R. §§ 3.114, 3.151 , 3.155, 3.310, 3.400 (2017).

3. The criteria for an effective date of May 16, 2006, but not earlier, for the award of SMC based on loss of use of a creative organ, have been met.  38 U.S.C. §§ 5101, 5108, 5110, 7104 (2012); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.310, 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the resolution of the Veteran's appeal for earlier effective dates turns on the law as applied to the undisputed facts in the Veteran's claims regarding the date his claims were received and date his entitlement arose.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claims.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).  Nonetheless, the Veteran has been notified of how VA assigns effective dates.

In the instant case, the Veteran is seeking an effective date earlier than May 16, 2007, for the grant of service connection for diabetes mellitus (previously rated with hypertension, diabetic nephropathy, and erectile dysfunction); service connection for hypertension and diabetic nephropathy (previously rated with diabetes mellitus); and for SMC based on loss of use of a creative organ.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a).

Retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C. § 5110 (g); 38 C.F.R. § 3.114 (a).  Under these provisions, the claimant must have met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and have been continuously eligible from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase. Id; see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the veteran met all the criteria of the liberalizing law or issue as of the effective date of the liberalizing law.  38 C.F.R. § 3.114 (a)(3). 

Diabetes mellitus was added to the list of diseases presumed to be caused by exposure to an herbicide agent such as Agent Orange under § 3.309(e) effective May 8, 2001.  See 66 Fed Reg 23 166 (May 8 2001); Liesegang v Sec'y of Veterans Affairs, 312 F 3d, 1368, 1378 (Fed. Cir. 2002) (holding that the effective date of the presumption should be May 8, 2001, not July 9, 2001, pursuant to 38 U.S.C. § 1116 (c)(2)). 

Also, following a 2002 decision of the United States Court of Appeals for the Ninth Circuit, VA established regulations pertaining to effective dates for service connection for diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III).  A Nehmer class member is identified as a Vietnam Veteran who has a covered herbicide-related disease.  38 C.F.R. § 3.816(b)(1)(i).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  The term "covered herbicide diseases" includes diabetes mellitus.  38 C.F.R. § 3.816 (b)(2)(i) (2017).  The regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or, (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, which is this case is May 8, 2001.  38 C.F.R. § 3.816 (c).
On May 16, 2007, the Veteran filed a claim of entitlement to service connection for diabetes mellitus based on herbicide agent exposure on VA Form 21-526, Veteran's Application for Compensation or Pension.

On January 16, 2008, the Veteran filed an informal claim for service connection for diabetes mellitus on VA Form 21-4138, Statement in Support Claim, and provided an onset of diabetes mellitus in 2000.

In an April 2009 rating decision, the RO denied entitlement to service connection for diabetes mellitus due to herbicide agent exposure and for hypertension secondary to diabetes mellitus.  The Veteran did not file a Notice of Disagreement with the rating decision.

In March 2011, via VA Form 21-4138, the Veteran filed an informal claim of entitlement to service connection for diabetes mellitus, to include as due to herbicide agent exposure and hypertension.

In an October 2011 rating decision, the RO, in pertinent part, granted service connection for diabetes mellitus with hypertension, diabetic nephropathy, and erectile dysfunction associated with herbicide exposure, rated as 20 percent disabling, effective March 14, 2011.

In a December 2011 Notice of Disagreement, received by VA in January 2012, the Veteran's representative requested an effective date earlier than March 14, 2011 for the grant of service connection for diabetes mellitus (pursuant to 38 C.F.R. § 3.156(c)) and a separate compensable evaluation for hypertension and diabetic nephropathy.

In a July 2014 rating decision, the RO granted an earlier effective date of May 16, 2007, for the grant of service connection for diabetes mellitus based on the Veteran's "continuous prosecution" of the appeal and on the receipt of relevant official service department records.  See, 38 C.F.R. § 3.156(c).  The criteria for entitlement to SMC for loss of use of a creative organ were also found to be met from May 16, 2007, based on the same criteria for the grant of service connection for erectile dysfunction in the October 2011 rating decision.  The effective date was based on the date of his initial grant of service connection for erectile dysfunction.  A separate compensable evaluation for hypertension and diabetic nephropathy was also assigned from May 16, 2007, the date of his initial claim for diabetes mellitus and the resulting complications.

In a September 2014 Notice of Disagreement, the Veteran's representative stated that he had an onset of diabetes in 2000 which is prior to the legislative change on May 8, 2001.  See, January 2008 VA Form 21-4138.

In this case, the Veteran was granted presumptive service connection for type 2 diabetes mellitus based on exposure to herbicide agents during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for type 2 diabetes mellitus between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added type 2 diabetes mellitus as a disease presumptively due to in-service exposure to herbicides became effective.

Therefore, the effective date for the grant of service connection for diabetes must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816 (c)(4). 

Because the Veteran's claim was filed many years after he was discharged from service, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

Here, the Veteran's claim falls within 38 C.F.R. § 3.114 (a)(3), as the claim was reviewed on his request in May 2007, which was more than 1 year after the effective date of the law (May 8, 2001).  The claim does not fall under 38 C.F.R. § 3.114 (a)(1) because there is nothing to suggest the claim was reviewed on either VA or the Veteran's initiative within one year from the effective date of the liberalizing law adding diabetes mellitus as a presumptive condition (within one year of May 8, 2001).

As previously stated, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus on May 16, 2007.  His personnel records demonstrate Vietnam service.

With regard to whether the Veteran had a diagnosis of type 2 diabetes mellitus at the time of the liberalizing law adding diabetes mellitus as a presumptive condition on May 8, 2001, the record includes an April 2000 private treatment record which reflects a questionable diagnosis of diabetes mellitus.  The Veteran stated that he was placed on medication a few years ago and then was told that he had been given them incorrectly when he was hospitalized.  A May 2007 VA Agent Orange/IO Radiation Consult Registry examination indicates a history of borderline diabetes mellitus in 2001 with a long history of hypoglycemia.  A December 2007 private medical record reflects an October 2001 diagnosis of type 2 diabetes.  A June 2014 VA diabetes mellitus DBQ examination reflects a 2001 diagnosis of diabetes mellitus.

Resolving doubt in his favor, the Board finds that the Veteran's diagnosed type 2 diabetes mellitus and its complications were present prior to May 8, 2001.  Based on this evidence, the Board finds that the Veteran met all eligibility criteria for service connection for type 2 diabetes mellitus, specifically, service in Vietnam, a diagnosis of diabetes on the effective date of the liberalizing law that allows presumptive service connection for diabetes based on herbicide exposure, or May 8, 2001, and continuously through the date his claim was received.  Because he submitted a claim of entitlement of service connection for diabetes mellitus until May 16, 2007, an earlier effective date of May 16, 2006, as determined by 38 C.F.R. § 3.114 (a)(3) is warranted.

With regard to the claims for an effective date earlier than May 16, 2007, for the award of a separate compensable evaluation for hypertension and diabetic nephropathy and SMC based on loss of use of a creative organ, based on the Board's grant herein of an earlier effective date of May 16, 2006, for the grant of service connection for type 2 diabetes mellitus, an effective date of May 16, 2006, but no earlier, is also warranted for the award of a separate compensable evaluation for hypertension and diabetic nephropathy and SMC based on loss of use of a creative organ.


ORDER

An effective date of May 16, 2006, but not earlier, for the grant of service connection for type 2 diabetes mellitus, is granted.

An effective date of May 16, 2006, but not earlier, for the award of a separate compensable evaluation for hypertension and diabetic nephropathy, is granted.

An effective date of May 16, 2006, but not earlier, for the award of SMC based on loss of use of a creative organ, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he has achalasia secondary to service-connected diabetes mellitus and/or stroke.

In August 2015, a VA examiner opined that the Veteran's diabetes mellitus and stroke are less likely than not proximately due to or the result of achalasia.  The rationale, in part, was that achalasia does not cause diabetes or diabetes related conditions.

With regard to the claim of entitlement to service connection for leukoplakia, the Veteran contends that it is secondary to his service-connected diabetes mellitus.  On March 2012 VA general medical Disability Benefits Questionnaire (DBQ) examination, the examiner opined that the Veteran's leukoplakia is less likely than not proximately due to or the result of his service-connected diabetes because the examiner could not find any literature indicating an established causal relationship between diabetes and leukoplakia.  

The Veteran also contends that he has sleep apnea that is secondary to his service-connected diabetes mellitus, hypertension, stroke, and/or psychiatric disorder.  In a November 2012 VA medical opinion, the examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of his service-connected diabetes mellitus with hypertension, diabetic nephropathy, carotid artery obstruction, and erectile dysfunction, and stroke condition.  The rationale was that one of the identifiable causes of hypertension is sleep apnea.  However, hypertension, diabetes mellitus, diabetic nephropathy, carotid artery obstruction, and erectile dysfunction, and stroke are not known to cause sleep apnea.

When addressing the issue of service connection on a secondary basis, the correct legal standard to apply is whether it is at least as likely as not that his achalasia, leukoplakia, and sleep apnea are (a) proximately due to or the result of the Veteran's service-connected disabilities, or (b) aggravated or permanently worsened by a service-connected disabilities.  While it appears that the VA examiners' opinions address the theory of direct causation, the examiners failed to provide an opinion as to whether it is at least as likely as not that the Veteran's achalasia, sleep apnea, and leukoplakia were aggravated or permanently worsened by the service-connected disabilities.

Since the examiners' opinions do not fully conform to the correct legal standard the Board finds that additional medical examinations and opinions are warranted.

With specific regard to the claim of entitlement to a temporary total evaluation based on convalescence for laser surgery for leukoplakia, it is intertwined with the claim of service connection for leukoplakia being remanded; consideration of this matter must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran also contends that he has a bilateral arm disability, claimed diabetic neuropathy, secondary to service-connected diabetes mellitus.

On June 2014 VA diabetic sensory-motor peripheral neuropathy DBQ examination, a diagnosis of diabetic peripheral neuropathy was noted.  The examiner stated that the Veteran was diagnosed with diabetic peripheral neuropathy of the feet as early as 2004.  With the exception of a 2011 VA examination, the records indicated evidence of carpal tunnel syndrome (CTS), but there was no evidence of neuropathy of the upper extremities.  A neurological examination indicated less than normal strength in the left wrist, right wrist, and with the left grip.  However, an EMG was not performed.  The examiner concluded that there appeared to indicate no "firm evidence of diabetic peripheral neuropathy."

As it remains unclear whether the Veteran has any currently diagnosed neurological disability of the upper extremities, an additional examination and medical opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also contends that he has heart disease either related to herbicide agent exposure during service or secondary to his service connected diabetes mellitus.

In a May 2013 statement, the Veteran's representative stated that he recently had an angioplasty which was inconclusive.  No blockage was found within his heart, but he had continued complaints of chest pain, exhaustion, and exertion.  His cardiologist prescribed a different medication to treat his high blood pressure.  In April 2013, he underwent a left heart catheterization and coronary angiography.  The final diagnoses were non-obstructive coronary artery disease (CAD), mildly elevated left ventricular end-diastolic pressure (LVEDP), and systemic hypertension.  In support of his claim, he submitted a May 2013 article which indicates that diabetes and ischemia are causes of stenosis and states that luminal irregularities in the heart are considered as having heart disease.

In June 2014 VA medical opinion, the examiner opined that the claimed heart disease was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that CAD was ruled out, not in, by the noted cardiac catheterization in 2013.  The examiner explained that non-obstructive means, clinically non significant and not responsible for symptoms that prompted the evaluation in the first place.  The examiner explained that a diagnosis of IHD (ischemic heart disease) was ruled out in the prior evaluation.

In a July 2014 addendum, the examiner indicated that the April 2013 catheterization findings showed a mild amount of obstruction, not enough to have explained any problems he was having at the time of the catheter test.  By the time of the June 2014 VA examination he was still having no symptoms of CAD/OHD (organic heart disease), therefore, he did not require any specific heart examination.  He cited a May 2013 VA cardiology clinic note in which the cardiologist opined that his symptoms were not caused by either a primary cardiac rhythm disturbance or a vagal event.  The cardiologist was unable to explain his symptomatic episode on a cardiac basis, but indicated that he had a long list of medications that could contribute to his symptoms.

On remand, a VA examination and additional opinion would be helpful in determining whether the Veteran's chest complaints are a symptom of any of his service-connected disabilities, a separate and distinct disability caused or aggravated by any service-connected disability, or are related to medication prescribed to treat his service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With regard to the claim for an effective date earlier than for September 23, 2009 for a TDIU, for the period prior to September 23, 2009, the Veteran does not meet the schedular requirements of § 4.16(a).  The Board has no authority to assign a TDIU rating under § 4.16(b) and may only refer the claim to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As the Board herein has granted an effective date of May 16, 2006, for the grant of service connection for diabetes mellitus, a separate compensable evaluation for hypertension and diabetic nephropathy, and SMC based on loss of use of a creative organ and remanded the claims for service connection for a bilateral arm disability, achalasia, leukoplakia, heart disease, and sleep apnea for further adjudication, there is a question as to whether the Veteran meets the schedular criteria under 38 C.F.R. § 4.16 (a) for TDIU for any period prior to September 23, 2009.  Moreover, the Veteran contends that he is unable to work due to his service-connected type 2 diabetes mellitus and its complications.  See, November 2016 Supplemental Remarks to Statement of the Case.

In this regard, the Board finds that the claim for an earlier effective date for the award of a TDIU, is inextricably intertwined with the service connection claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  Accordingly, on remand, adjudication of the remaining service connection claims on appeal should be accomplished prior to any further development with respect to the TDIU issue.

If necessary, following adjudication of the pending service connection claims and re-evaluation of the appropriate effective date for the award of TDIU, the claim for an earlier effective date for the award of TDIU should be referred to the Director for consideration in accordance with 38 C.F.R. § 4.16 (b).

The issue of entitlement to SMC at the housebound level is also found to be inextricably intertwined with the service connection claims and claim for an earlier effective date for TDIU, as the Veteran does not currently have one service-connected disability rated as 100 percent disabling with separate distinct service-connected disability/disabilities rated 60 percent or greater.  The SMC claim therefore, must also be remanded for further development and adjudication along with the issues with which it is inextricably intertwined.  Id.

While on Remand any additional VA and private treatment records should be associated with the claims file.
Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any private treatment that have not been associated with the claims file, including any that relate to his achalasia, leukoplakia, heart disease, bilateral arm disability, and sleep apnea.

2. Obtain all outstanding VA medical records related to the Veteran's achalasia, leukoplakia, heart disease, bilateral arm disability, and sleep apnea, including those from the New Mexico HCS, dated from December 2015 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all record he believes to be pertinent).

3. After the foregoing has been completed, schedule the Veteran for a VA examination which addresses the nature and etiology of any bilateral arm disability, achalasia, leukoplakia, heart disease, and sleep apnea.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed, including EMG/NCS.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner should provide the following opinions: 
With regard to achalasia
	
a) Is it at least as likely as not (50 percent or more probability) that achalasia, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that achalasia, is (a) proximately due to or the result of the Veteran's service-connected type 2 diabetes mellitus and stroke, or (b) aggravated or permanently worsened by his service-connected type 2 diabetes mellitus and stroke?  If it is determined that the achalasia is related to any service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The examiner is asked to consider and discuss as necessary the pertinent evidence of record to include the Veteran's lay statements and complaints concerning his achalasia, including those made to medical providers, an internet article about achalasia; an August 2015 VA medical opinion; and October 2015 correspondence from the Veteran's representative.

With regard to leukoplakia
	
a) Is it at least as likely as not (50 percent or more probability) that leukoplakia, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that leukoplakia, is (a) proximately due to or the result of the Veteran's service-connected type 2 diabetes mellitus, or (b) aggravated or permanently worsened by his service-connected type 2 diabetes mellitus?  If it is determined that the leukoplakia is related to any service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The examiner should review and address the Veteran's lay statements and complaints concerning his leukoplakia, including those made to medical providers.

With regard to a bilateral arm disability
	
a) Is it at least as likely as not (50 percent or more probability) that any bilateral arm disability, to include neuropathy and carpal tunnel syndrome, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service?

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that any bilateral arm disability, is (a) proximately due to or the result of the Veteran's service-connected type 2 diabetes mellitus, or (b) aggravated or permanently worsened by his service-connected type 2 diabetes mellitus?  If it is determined that the diagnosed bilateral arm disability is related to any service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The examiner is asked to consider and discuss as necessary the pertinent evidence of record to include the Veteran's lay statements and complaints concerning pain and neurological symptoms in his upper extremities, including those made to medical providers, and June 2014 VA medical examination and opinion.

With regard to heart disease
	
(a) Has the Veteran at any time during the appeal period reported chest symptoms that are separate and distinct from his service-connected hypertension (and other service-connected disabilities)?

(b) If the answer to part (a) above is "yes," and the Veteran's heart disorder or heart disease, diagnosed at any time during the course of the appeal, is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's heart disorder or heart disease had its onset in or is etiologically-related to the Veteran's active duty service, to include herbicide agent exposure?

(c) If the answer to part (b) above is "no" is it at least as likely as not (50 percent probability or more) that any heart disorder or heart disease is (a) proximately due to or the result of the Veteran's service-connected disabilities or medication(s) prescribed to treat those disabilities, or (b) aggravated or permanently worsened by his service-connected disabilities or medication(s) prescribed to treat those disabilities.  If it is determined that the heart disorder or heart disease is related to a service-connected disability or medication(s) prescribed to treat these disabilities, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset.

The examiner should review and address the Veteran's lay statements and complaints concerning his chest symptoms, including those made to medical providers, a May 2013 medical article, a June 2014 VA medical opinion, and a July 2014 addendum.

With regard to sleep apnea
	
a) Is it at least as likely as not (50 percent or more probability) that sleep apnea, diagnosed at any time during the course of the appeal, had its onset in or is etiologically-related to the Veteran's active duty service.

b) If the answer to part (a) above is "no," is it at least as likely as not (50 percent probability or more) that sleep apnea, is (a) proximately due to or the result of the Veteran's service-connected disabilities, to specifically include type 2 diabetes mellitus, hypertension, stroke, or psychiatric disorder (b) aggravated or permanently worsened by his service-connected disabilities, to specifically include type 2 diabetes mellitus, hypertension, stroke, or psychiatric disorder?  If it is determined that the sleep apnea is related to any service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset of aggravation.

The examiner should review and address the Veteran's lay statements and complaints concerning his sleep apnea, including those made to medical providers.

The reports of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to, the physician should explain why it would be speculative to respond.
4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  With regard to the claim for an effective date earlier than September 23, 2009 for a TDIU, if necessary, refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU prior to September 23, 2009, under 38 C.F.R. § 4.16 (b).

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


